142 Ga. App. 4 (1977)
234 S.E.2d 860
WILLIAMS
v.
WILHOIT.
53793.
Court of Appeals of Georgia.
Argued April 7, 1977.
Decided April 13, 1977.
Joseph P. Williams, pro se.
Fortson, Bentley & Griffin, J. Edward Allen, for appellee.
WEBB, Judge.
This is a pro se appeal in a civil case in which it is difficult, if not impossible, to ascertain the legal issues *5 sought to be raised, and in which no authority is cited and no pagination reference to the 3-inch record are made. Since this is a court for the correction of errors of law and none have affirmatively been made to appear by the record, we must presume the judgment to be correct. See Smith v. Forrester, 132 Ga. App. 426 (1) (208 SE2d 199) (1974).
Judgment affirmed. Deen, P. J., and Marshall, J., concur.